1 Reported in 285 N.W. 614.
The petition for writ of certiorari heretofore filed in the Supreme Court of the United States to review the judgment of this court herein affirming the judgment of the district court of Hennepin county (204 Minn. 107, 282 N.W. 673) entered on June 30, 1938, having been dismissed and this court having jurisdiction of the case, and it further appearing that since the decision of this court the Supreme Court of the United States has in the cases of Graves v. New York ex rel. O'Keefe, 306 U.S. ___, 59 S. Ct. 595, 83 L. ed. ___, and State Tax Comm. of Utah v. Van Cott, 306 U.S. ___, 59 S. Ct. 605, 83 L. ed. ___, handed down March 27, 1939, overruled its *Page 623 
decisions relied upon by the trial court and by this court in its decision herein;
Now, pursuant to the stipulation of the parties hereto, the judgment of this court herein entered on the 21st day of December, 1938, is hereby vacated without costs to either party and the judgment of the district court reversed and the case remanded to the district court of Hennepin county with directions to enter judgment of dismissal without costs or disbursements to either party upon payment to plaintiff by defendant of the sum of $270.21, all pursuant to said stipulation.
So ordered.
Mr. Justice Peterson took no part in the consideration or decision of this case.
 *Page 1